Exhibit 10.3

 



AMENDMENT NO. 2

TO AGREEMENT OF MERGER

 

THIS AMENDMENT NO. 2 TO AGREEMENT OF MERGER (this “Second Amendment”) is made as
of January 22, 2020, by and among Red Cat Holdings, Inc. f/k/a TimefireVR, Inc.,
a Nevada corporation (the “Purchaser”), Rotor Riot Acquisition Corp., an Ohio
corporation and wholly owned subsidiary of the Purchaser (“Ohio Sub”), Rotor
Riot, LLC, an Ohio limited liability company (“Company”), and the selling holder
signatories hereto (the “Selling Holders”), and joined in by Rotor Riot
Acquisition Corp., a Delaware corporation and wholly owned subsidiary of the
Purchaser (“Delaware Sub”). Each of the Purchaser, the Ohio Sub, the Company,
the Selling Holders and the Delaware Sub are referred to herein as a “Party” and
collectively as the “Parties”.

 

W I T N E S S E T H

WHEREAS, the Purchaser, the Ohio Sub, the Company, and the Selling Holders
entered into an Agreement of Merger, dated December 31, 2019 (the “Agreement”),
pursuant to which it was anticipated that Ohio Sub would merge with and into the
Company (the “Merger”) on or before January 14, 2020, with the Company
continuing as the Surviving Company and a wholly-owned subsidiary of the
Purchaser; and

 

WHEREAS, on January 14, 2020, the Purchaser, the Ohio Sub, the Company, and the
Selling Holders entered into Amendment No. 1 to Agreement of Merger (the “First
Amendment”), pursuant to which the termination date for the Merger was extended
to January 17, 2020; and

 

WHEREAS, the Closing of the Merger has not yet occurred; and

 

WHEREAS, the Purchaser, the Ohio Sub, the Company, and the Selling Holders, and
joined in by the Delaware Sub, wish to further amend the Agreement, as
previously amended by the First Amendment, on the terms set forth herein.

 

NOW, THEREFORE, in consideration of the mutual promises herein contained and for
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties hereby agree to amend the Agreement as follows:

 

1. Definitions; References; Continuation of Agreement. Unless otherwise
specified herein, each term used herein that is defined in the Agreement shall
have the meaning assigned to such term in the Agreement. Each reference to
“hereof,” “hereto,” “hereunder,” “herein” and “hereby” and each other similar
reference, and each reference to “this Agreement” and each other similar
reference, contained in the Agreement shall from and after the date hereof refer
to the Agreement, as previously amended by the First Amendment, and as further
amended hereby. Except as previously amended by the First Amendment, and as
further amended hereby, all terms and provisions of the Agreement shall continue
unmodified and remain in full force and effect.

2. Replacement of Acquisition Subsidiary. The Parties hereby agree that the Ohio
Sub shall be replaced by the Delaware Sub as the acquisition subsidiary to be
used in connection with the Merger. All references to “Sub” in the Agreement, as
previously amended by the First Amendment, and as further amendment hereby,
shall hereafter refer to the Delaware Sub.

3. Definition of Delaware Law. For the purposes of the Agreement, as previously
amended by the First Amendment, and as further amended hereby, “Delaware Law”
means the Delaware General Corporation Law.

4. Amendments.

4.1 The Parties hereby agree that Section 2.1 of the Agreement shall be deleted
and replaced in its entirety by the following:

“Section 2.1 The Merger. At the Effective Time, on the terms and subject to the
conditions set forth in this Agreement, the Certificate of Merger to be filed in
the State of Delaware, in substantially the form attached hereto as Exhibit B
(the “Delaware Certificate of Merger”), and the applicable provisions of
Delaware Law, the Certificate of Merger to be filed in the State of Ohio, in
substantially the form attached hereto as Exhibit C (the “Ohio Certificate of
Merger”), and the applicable provisions of Ohio Law, shall merge with and into
the Company, the separate corporate existence of Sub shall cease and the Company
shall continue as the surviving company and shall become a wholly owned
subsidiary of Purchaser. The Company, as the surviving company after the Merger,
is hereinafter sometimes referred to herein as the “Surviving Company.””

4.2 The Parties hereby agree that Section 2.4 (b) and (c) of the Agreement shall
be deleted and replaced in its entirety by the following:

“(b) a Membership Interest Assignment from each of the Selling Holders,
substantially in the form attached hereto as Exhibit D (the “Assignment”), duly
executed by such Selling Holder;”

“(c) an agreement (the “Make Whole Agreement”) pursuant to which the Purchaser
will agree that, in connection with the Merger, the Purchaser will agree to pay
the obligations comprising the Payables, substantially in the form attached
hereto as Exhibit E, duly executed on behalf of the Company, BRIT and CK;”

4.3 The Parties hereby agree that Section 2.6 of the Agreement shall be deleted
and replaced in its entirety by the following:

“Section 2.6 Effective Time. At the Closing, Sub and the Company shall cause the
Delaware Certificate of Merger to be filed with the Secretary of State of the
State of Delaware, in accordance with the relevant provisions of Delaware Law,
and the Ohio Certificate of Merger to be filed with the Secretary of State of
the State of Ohio, in accordance with the relevant provisions of Ohio Law (the
latest to occur of the time of acceptance of the Delaware Certificate of Merger
by the Secretary of State of the State of Delaware and the time of acceptance of
the Ohio Certificate of Merger by the Secretary of State of the State of Ohio
being referred to herein as the “Effective Time”)).”

4.4 The Parties hereby agree that Section 2.7 of the Agreement shall be deleted
and replaced in its entirety by the following:

“Section 2.7 Effect of the Merger. At the Effective Time, the effect of the
Merger shall be as provided in this Agreement, the Delaware Certificate of
Merger and the applicable provisions of Delaware Law, and the Ohio Certificate
of Merger and the applicable provisions of Ohio Law. Without limiting the
generality of the foregoing, and subject thereto, at the Effective Time, all the
property, rights, privileges, powers and franchises of the Company and Sub shall
vest in the Surviving Company, and all debts, liabilities and duties of the
Company and Sub shall become debts, liabilities and duties of the Surviving
Company.”

4.5 The Parties hereby agree that Section 2.14 of the Agreement shall be deleted
and replaced in its entirety by the following:

“Section 2.14 Termination for Failure to Close. This Agreement shall
automatically terminate if the Closing shall not have occurred prior to 11:59
p.m. Eastern time on January 24, 2020, as such date may be extended by mutual
consent of the Parties. In the event of termination of this Agreement pursuant
to this Section 2.14, this Agreement shall forthwith become void and there shall
be no liability on the part of any Party; provided, however, that Section 8.7
shall survive such termination.”

4.6 The Parties hereby agree that Section 5.1 of the Agreement shall be deleted
and replaced in its entirety by the following:

“Section 5.1 Organization. Purchaser is a corporation duly formed and validly
existing and in good standing under the laws of the State of Nevada with full
power and authority to conduct its business as it is presently being conducted,
to own or lease, as applicable, and operate its assets and properties. Purchaser
is duly qualified or licensed to do business as a foreign entity in each state
of the United States in which it is required to be so qualified or licensed,
except as would not result in a material Liability to Purchaser. Sub is a
corporation duly formed and validly existing and in good standing under the laws
of the State of Delaware.”

 

5. Miscellaneous.

 

5.1 Except as specifically amended or modified as set forth herein, all other
terms of the Agreement, as previously amended by the First Amendment, are
ratified and confirmed and remain in full force and effect, to the extent they
are in full force and effect as of the date of this Second Amendment.

 

5.2 This Second Amendment may be executed in two or more counterparts, all of
which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart.  In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

5.3 This Agreement shall be construed, interpreted and the rights of the Parties
determined in accordance with the laws of the State of Ohio (without reference
to any choice of law rules that would require the application of the laws of any
other jurisdiction).

 

(Signature page to follow)

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed on the date first above written.

 

PURCHASER:

 

RED CAT HOLDINGS, INC.

a Nevada corporation

 

 

By: /s/ Jeffrey Thompson                 

Name: Jeffrey Thompson                

Title: President and CEO                

 

 

OHIO SUB:

 

ROTOR RIOT ACQUISITION CORP.

an Ohio corporation

 

 

By: /s/ Jeffrey Thompson                

Name: Jeffrey Thompson                

Title: President                                

 

 

SELLING HOLDERS:

 

BRAINS RIDING IN TANKS, LLC

an Ohio limited liability company

 

 

By: /s/ Chad Kapper                       

Name: Chad Kapper                      

Title: CEO                                      

Address:                                         

                                                    

E-Mail:                                           

 

 

 

/s/ Tyler Brennan                            

Tyler Brennan

Address:                                                     

                                                    

E-Mail:                                           

 

 

/s/ Andrew Camden                       

Andrew Camden

Address:                                        

                                                    

E-Mail:                                           

 

 

COMPANY:

 

ROTOR RIOT, LLC

an Ohio corporation

 

 

By: /s/ Chad Kapper                       

Name: Chad Kapper                      

Title: CEO                                      

 

 

JOINDER BY DELAWARE SUB:

 

ROTOR RIOT ACQUISITION CORP.

a Delaware corporation

 

 

By: /s/ Jeffrey Thompson                

Name: Jeffrey Thompson                

Title: President                                